Per Curiam:
Even if the Pennsylvania statutes were not read in evidence from the official books published by authority of that State, as provided by the Code of Civil Procedure, section 942, defendant did not put in issue the averments of such public statutes by its mere denial of information or knowledge sufficient to form a belief. (Olsen v. Singer Manufacturing Co., 143 App. Div. 142.) Many averments may be thus truthfully and competently denied (Kirschbaum v. Eschmann, 205 N. Y. 127, 133), but more is required of a Pennsylvania corporation called on to answer on its oath as to the public statutes of the State under which it is organized. Plaintiff proved a violation of the requirements for beltshifters by the Pennsylvania Factory Act (Penn. Laws of 1905, p. 355, No. 226, § 11; 5 Purdon’s Digest [13th ed.], 5484, § 16) which omission could be found proximately to have caused *289the plaintiff’s injuries. No ground appears to disturb the verdict which followed a charge, against which no exception is urged on this appeal.
The judgment and order are, therefore, affirmed, with costs.
Present — Jenks, P. J., Thomas, Putnam, Blackmar and Kelly, JJ.
Judgment and order unanimously affirmed, with costs.